Exhibit 10.10

FIRST AMENDMENT

TO

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ ADVISORS II LP

This First Amendment (this “Amendment”) to the Amended and Restated Agreement of
Limited Partnership of OZ Advisors II LP (the “Partnership”) dated as of
March 1, 2017 (as amended, supplemented or modified from time to time, the
“Partnership Agreement”) is dated March 28, 2018 and effective as of
February 16, 2018 and made by Och-Ziff Holding LLC, a Delaware limited liability
company, as general partner of the Partnership (the “General Partner”), with the
consent of Daniel S. Och (“DSO”). All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Partnership
Agreement.

WHEREAS, pursuant to the Och Relinquishment Agreement, DSO and certain of his
Related Trusts agreed to the relinquishment and cancellation of 30,000,000 of
their Class A Common Units in the Partnership in connection with the grant of
Class D Common Units in the Partnership to James S. Levin (“Levin”) pursuant to
the Levin 2017 Partner Agreement on the terms and subject to the conditions set
forth in the Och Relinquishment Agreement;

WHEREAS, pursuant to the Amended and Restated Partner Agreement between Levin
and the Partnership, dated as of February 16, 2018, Levin has forfeited
30,000,000 Class D Common Units that are subject to the Och Relinquishment
Agreement (the “DSO Reallocable Units”) and other Common Units in the
Partnership as specified in such Partner Agreement (together with the DSO
Reallocable Units, the “Forfeited Units”);

WHEREAS, pursuant to the Och Relinquishment Agreement, the Forfeited Units were
reallocated to the Partnership and automatically cancelled upon such
reallocation;

WHEREAS, pursuant to the Och Relinquishment Agreement, the DSO Reallocable
Units, following such reallocation and cancellation, were to have been
subsequently re-issued in the form of Class A Common Units and reallocated to
DSO and certain of his Related Trusts;

WHEREAS, pursuant to the Cancellation, Reallocation and Grant Agreement, dated
March 28, 2018 and effective as of February 16, 2018, among Och-Ziff, the
Intermediate Holding Companies, DSO and certain of his Related Trusts, as
amended, modified, supplemented or restated from time to time (the “Reallocation
Agreement”), which supersedes and replaces the Och Relinquishment Agreement, DSO
and the relevant Related Trusts relinquished their right to receive any or all
of the DSO Reallocable Units on the terms and subject to the conditions set
forth therein, including that DSO may make certain reallocations of Common Units
in the Partnership to Active Individual LPs or other individuals in connection
with their admission to the Partnership in an aggregate number up to 27,000,000;

WHEREAS, except as provided in the Reallocation Agreement, the DSO Reallocable
Units and other forfeited Common Units described above are not expected to be
reallocated from the Partnership;

WHEREAS, the parties hereto wish to amend the Partnership Agreement, including
the provisions of Section 2.13(g)(vi) and Section 8.7(b) thereof, to reflect the
terms of the Reallocation Agreement; and

WHEREAS, the provisions of Section 2.13(g)(vi) of the Partnership Agreement
relating to the Och Relinquishment Agreement and the Common Units granted under
the Levin 2017 Partner Agreement and the provisions of Section 8.7(b) of the
Partnership Agreement may in each case only be amended, supplemented or waived
with the consent of DSO or his successors in interest; and

WHEREAS, by his execution of this Amendment, DSO provides the consent to the
amendments to Section 2.13(g)(vi) and Section 8.7(b) of the Partnership
Agreement set forth herein required under the Partnership Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:

 

1. Definitions. Section 1.1 of the Partnership Agreement is hereby amended by
adding the following definitions:

“Levin 2018 Partner Agreement” means the Partner Agreement between the
Partnership and James S. Levin, dated as of February 16, 2018, as amended,
modified, supplemented or restated from time to time.

“Reallocation Agreement” means the Cancellation, Reallocation and Grant
Agreement, dated March 28, 2018 and effective as of February 16, 2018, among
Och-Ziff, the Intermediate Holding Companies, Daniel S. Och and certain of his
Related Trusts, as amended, modified, supplemented or restated from time to
time.

 

2. Amendment of Section 2.13(g)(vi). Section 2.13(g) of the Partnership
Agreement is hereby amended by deleting Section 2.13(g)(vi) in its entirety and
replacing it with the following text:

“(vi) as of the applicable Reallocation Date, except as provided in
Section 2.13(g)(i), all of the unvested and vested Common Units of such Partner
and its Related Trusts, if any, and all allocations and distributions on such
Common Units that would otherwise have been received by such Partners on or
after the date of such breach shall be reallocated from such Partners to the
Partnership and then subsequently reallocated from the Partnership to the
Continuing Partners in proportion to the total number of Original Common Units
owned by each such Continuing Partner and its Original Related Trusts.”

 

3. Reallocation of Common Units; Amendment of Section 8.7(b). Section 8.7 of the
Partnership Agreement is hereby amended by deleting Section 8.7(b) in its
entirety and replacing it with the following text:

“(b) Pursuant to the Levin 2018 Partner Agreement, James S. Levin and his
Related Trusts forfeited (i) 30,000,000 of the unvested Class D Common Units
(the “DSO Reallocable Units”) that were granted to Levin under the Levin 2017
Partner Agreement in connection with the cancellation of the same number of
Common Units held by Daniel S. Och and certain of his Related Trusts under the
Och Relinquishment Agreement, (ii) 18,500,000 of the other unvested Class D
Common Units (or Class A Common Units into which such units had converted) that
were granted to Levin under the Levin 2017 Partner Agreement and a prior Partner
Agreement, and (iii) 29,000,000 of the unvested Class P Common Units that were
granted to Levin under the Levin 2017 Partner Agreement (all such forfeited
units, including the DSO Reallocable Units, the “Forfeited Units”), and all of
the Forfeited Units were reallocated to the Partnership as of February 16, 2018
and cancelled upon such reallocation. Daniel S. Och is hereby expressly
authorized to direct the General Partner to cause the Partnership to reallocate
an aggregate number of Common Units equal to up to 27,000,000 of the DSO
Reallocable Units (or such lesser number as permitted under the terms of the
Reallocation Agreement) to such Persons as Daniel S. Och determines in his sole
discretion, and on such terms and conditions as he shall establish in his sole
discretion, subject to the terms and conditions of the Reallocation Agreement.”

 

4. Entire Agreement. This Amendment, the Partnership Agreement and the
Reallocation Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof.

 

5. Governing Law. This Amendment shall be construed, interpreted and the rights
of the parties determined in accordance with the laws of the State of Delaware
without regard to the conflict of law principles thereof.

 

6. Binding Effect. Except to the extent set forth and amended expressly herein,
each of the parties hereto acknowledges and agrees that all terms and
provisions, covenants and conditions of the Partnership Agreement and all
documents executed in conjunction therewith shall be and remain in full force
and effect. Further, each of the parties hereto acknowledges and agrees that the
Partnership Agreement, as amended hereby, shall constitute its legal, valid and
binding obligation, in each case, enforceable against it in accordance with its
terms as of the date hereof, except, in each case, as may be limited by
bankruptcy, reorganization, moratorium, insolvency, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principals of equity regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law.

 

7. Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have executed and unconditionally
delivered this Amendment in multiple counterparts the day and in the year first
above written, and each of such counterparts, when taken together, shall
constitute one and the same instrument.

 

GENERAL PARTNER: OCH-ZIFF HOLDING LLC By:  

/s/ Alesia S. Haas

Name:   Alesia S. Haas Title:   Chief Financial Officer DANIEL S. OCH:

/s/ Daniel S. Och